Title: John Bondfield to the American Commissioners, 29 August 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, August 29, 1778: I have received your letter of the 19th commissioning the purchase of 56 pieces of cannon. I suspect it will be November before I can collect them. I presume they are for naval use; let me know where to send them. I am without instructions for the General Arnold; the delays cause very heavy expenses which are charged to me. Another of the General Mifflin’s prizes bound from London to Archangel has arrived at the address of my friend Jean Baptiste Nairac at La Rochelle. The privateer Oliver Cromwell was met north of the Azores. Merchants here are alarmed that the West India ships were abandoned by their convoy escort off Bermuda. Future instructions for the naval captains providing convoy will probably be changed and hopefully our ships will share the protection accorded America-bound French ships.>